EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Randy Chiu on 3/17/2022.

2) The claims have been amended as follows as agreed to via the interview cited above: 

1.	(Currently Amended)  A self-driving system, comprising:
a body having one or more motorized wheels, the body having a first end and a second end opposing the first end; 
a console coupled in an upright position to the first end of the body; 
a ; and
a beam pointer disposed on the camera and is operable to produce a laser beam having a beam spot that is visible to an operator, 
wherein the console further comprising: 
a controller operable to:
direct movement of the camera to locate a first object disposed at a first location and operable to direct the beam spot on the first object as a guidance to assist the operator in locating the first object;
after the first object is moved from the first location to a second location different than the first location, direct movement of the camera to locate a second object disposed at a third location different than the first and second locations and direct the beam spot on the second object as a guidance to assist the operator in locating the second object.

2.	(Canceled)  

3.	(Canceled)  

4.	(Canceled)  

5.	(Canceled)  

6.	(Canceled)  

7.	(Canceled)  

8.	(Currently Amended)  A self-driving system, comprising:
a mobile base having one or more motorized wheels; 
a console coupled in an upright position to the mobile base;
a camera removably coupled to the console via a three-axis pivoted support, wherein the camera is rotatable in vertical and horizontal directions;
a beam pointer disposed on the camera, the beam pointer being operable to produce a laser beam; and
a controller disposed within the console, the controller being operable to direct movement of the laser beam to form a visible beam spot on a first identified item as a guidance for target tracking, and after the first identified item is moved from a first location to a second location, direct movement of the camera and direction of the laser beam to move the visible beam spot on a second identified item as a guidance for target tracking.  

9.	(Canceled)  



11.	(Previously Presented)  The system of claim 8, wherein the three-axis pivoted support further comprising:
a pan motor, a roll motor, and a tilt motor;
a first arm having a first end attached to a side of the pan motor and a second end connected with the roll motor, wherein the first arm is freely rotatable relative to the console; 
a second arm having a first end attached to a rotatable part of the roll motor and a second end connected with the tilt motor, wherein the second arm is rotatable relative to the first arm; and
a camera holder for holding the first camera, wherein the camera holder is attached to a rotatable part of the tilt motor.

12.	(Canceled)  

13.	(Previously Presented)  The system of claim 8, wherein the controller is operable to point the laser beam to the identified item based on an instruction from a remote server or an operator.  

14.	(Previously Presented)  The system of claim 8, wherein the controller is operable to direct the camera to identify a marker attached to an object that has been placed or to be placed on an upper surface of the mobile base.

15.	(Previously Presented)  The system of claim 8, wherein the controller is operable to direct the camera to identify a marker attached to a shelf.

16.	(Previously Presented)  A method of operating a self-driving system, comprising:
moving the self-driving system to a pre-determined area having a shelf;  
directing a camera to identify a first object to be removed from the shelf based on a task instruction; 
emitting a beam from a laser indicator disposed on the camera to form a first beam spot on the identified first object as a guidance; 

emitting the beam from the laser indicator to form a second beam spot on the second object until the second object is removed from the shelf.

17.	(Original)  The method of claim 16, wherein moving the self-driving system to a pre-determined area further comprising:
identifying a marker attached to the shelf by directing two-axis rotation of the camera.

18.	(Original)  The method of claim 16, wherein the self-driving system continuously moves behind an operator within a line of sight of the camera under a following mode.

19.	(Original)  The method of claim 18, wherein the following mode further comprising:
detecting and abstracting characteristics of the operator by recognizing facial features of the operator, a shape of the operator, bone structures of the operator, a pose/gesture of the operator, a clothing of the operator, or any combination thereof.

20.	(Original)  The method of claim 16, further comprising: 
directing two-axis rotation of the camera to scan a barcode, a marker, or an identifier of one or more objects disposed on the self-driving system.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666